W. Allen, J.
The rulings prayed for, and the instructions given, do not relate to the sufficiency of the evidence to establish the character of the house kept, but solely to the question whether the defendant was responsible for it. The instructions are, in effect, that the defendant would be responsible for the use she made of the house in the absence of her husband, and for unlawful sales made there by her in his absence. The last sentence evidently refers to the evidence of sales made by her, sometimes in the presence of her husband, and sometimes in his absence, and was intended to restrict the attention of the jury to those made in his absence. If construed by itself, out of its connections, it would require the jury to convict the defendant *269if she made any unlawful sales at any time or place, in the absence of her husband. Taken in its proper connections the meaning is plain, and the instructions are in conformity with well established and familiar principles.

Exceptions overruled.